ORDER
This case came before the court for oral argument November 10, 1992 pursuant to an order which had directed both parties to appear in order to show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice committed no error in finding that the respondent did participate in a conspiracy to rob her great grandmother. The evidence concerning the conspiracy was persuasive, credible, and constituted proof beyond a reasonable doubt.
Consequently, the respondent’s appeal is denied and dismissed. The judgment of delinquency entered in the Family Court is hereby affirmed.